Title: From Thomas Jefferson to Edmond Charles Genet, 19 May 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Sunday May 19. 93.

Th: Jefferson presents his respectful compliments to Mr. Genet. He will be at his office at half past after eight tomorrow morning, and must be with the President precisely at nine. If this short interval will suit Mr. Genet, Th:Jefferson will be happy to devote it to him. If not, the  length of time he will be engaged with the President is so uncertain that he could not give him a fixed rendezvous till the next morning.
